                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 Cynthia Louise Jenkins,                )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )              1:20-cv-00283-MR
                                        )
                  vs.                   )
                                        )
 Commissioner of Social Security,       )
                                        )
              Defendant.

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 2, 2021 Order.

                                               August 2, 2021




         Case 1:20-cv-00283-MR Document 12 Filed 08/02/21 Page 1 of 1
